DENY; and Opinion Filed December 11, 2018.




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01373-CV

                                  IN RE LOUISE KING, Relator

                  Original Proceeding from the 254th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DF-08-4995

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Boatright
       Before the Court is real party in interest Paul Bhella’s motion to correct or revise

memorandum opinion. We grant the motion, withdraw our opinion dated November 21, 2018,

and vacate the order of that date. This is now the Court’s opinion. In this original proceeding,

relator seeks a writ of mandamus directing the trial court to vacate its order denying relator’s

motion to transfer the case and, alternatively, to vacate the order compelling the case to arbitration

and vacate the arbitrator’s pretrial orders.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). It is generally inappropriate to grant

mandamus review of orders compelling arbitration, and parties who believe they are being

erroneously compelled to arbitrate when they have not agreed to arbitration have an adequate

remedy by appeal after final judgment. In re Adelphi Group, Ltd., No. 05-16-01060-CV, 2016 WL
5266655, at *1 (Tex. App.—Dallas Sept. 22, 2016, orig. proceeding) (citing In re Gulf Expl., LLC,

289 S.W.3d 836, 842 & n. 33 (Tex. 2009)). Because the parties have an adequate remedy by appeal,

relator is not entitled to mandamus relief. We must deny a petition for mandamus when the relator

is not entitled to relief. TEX. R. APP. P. 52.8(a). Accordingly, we deny relator’s petition for writ of

mandamus.




                                                    /Jason Boatright/
                                                    JASON BOATRIGHT
                                                    JUSTICE



181373F.P05




                                                 –2–